EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Duncan on April 8, 2021.

The application has been amended as follows: 
In claim 1, line 6, replace “the impeller” with --the at least one impeller--.
In claim 1, line 8, replace “the valve element” with --the at least one valve element--.
In claim 1, lines 8-9, replace “the valve element” with --the at least one valve element--.
In claim 1, line 9, replace “the movable wall section” with --the at least one movable wall section--.
In claim 1, line 11, replace “the inside of a pump casing” with --an inside of a pump casing--.
In claim 1, line 12, replace “the impeller” with --the at least one impeller--.
In claim 5, line 2, replace “the movable wall section” with --the at least one movable wall section--.
In claim 5, lines 2-3, replace “the movable wall section” with --the at least one movable wall section--.
In claim 5, line 3, delete “the” before “energy.”

In claim 7, lines 4, replace “the movable section” with --the at least one movable wall section--.
In claim 9, line 2, replace “the impeller” with --the at least one impeller--.
In claim 10, line 2, replace “the valve element” with --the at least one valve element--.
In claim 11, line 2, replace “the valve element” with --the at least one valve element--.
In claim 11, line 3, replace “the valve element” with --the at least one valve element--.
In claim 12, line 2, replace “the valve element” with --the at least one valve element--.
In claim 13, line 2, replace “the valve element” with --the at least one valve element--.
In claim 13, line 4, replace “the valve element” with --the at least one valve element--.
In claim 14, line 3, replace “the valve element” with --the at least one valve element--.
In claim 14, line 3, delete “the” before “at least two switching positions.”
In claim 15, line 2, replace “the valve element” with --the at least one valve element-- in both instances of the recitation.
In claim 15, line 5, replace “the impeller” with --the at least one impeller--.
In claim 16, line 2, replace “the valve element” with --the at least one valve element--.
In claim 16, line 3, replace “the valve element” with --the at least one valve element--.
In claim 16, line 4, replace “the valve element” with --the at least one valve element--.
In claim 17, line 2, replace “the valve element” with --the at least one valve element-- in both instances of the recitation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Hamo whose telephone number is (571)272-3492.  The examiner can normally be reached on M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.